The defendant alleges that he did not execute the guarantee in question and that he was away on business at the time of the alleged execution. The Supreme Court erred in granting the plaintiffs motion for summary judgment since there is a triable issue of fact as to whether the defendant executed the guarantee (see, Keh Soo Park v White Eng’g Corp., 99 AD2d 719; Langford v Cameron, 73 AD2d 1001, 81 AD2d 720; Himan v King Bear Auto Serv. Centers, 62 AD2d 1010; Armstrong Rubber Co. v Autotransformation, Inc., 61 AD2d 1129). Weinstein, J. P., Rubin, Spatt and Sullivan, JJ., concur.